DETAILED ACTION

This application is in condition for allowance except for the following formal matters:

Claim Objections
Claim 2 is objected to because of the following informalities, and should be:
“…the optical sensor is ineffective in directly detecting [[a]] the concentration of the second material due at least in part to a physical property of the second material, and wherein the electromagnetic sensor is ineffective in accurately detecting [[a]] the concentration of the second material…”

Claim 12 is objected to because of the following informalities, and should be:
“…the optical sensor comprises a light emitting diode (LED) optical sensor configuration…”

Claim 16 is objected to because of the following informalities, and should be:
“…the optical sensor is ineffective in directly detecting [[a]] the concentration of the second material due at least in part to a physical property of the second material, and wherein the electromagnetic sensor is ineffective in accurately detecting [[a]] the concentration of the second material…”


Claim 21 is objected to because of the following informalities, and should be:
“The method of claim 13, wherein the determining [[a]] the concentration of the second material comprises: subtracting, using the logic executed by the processor-based system…”

Claim 22 is objected to because of the following informalities, and should be:
“The method of claim 13, wherein the determining [[a]] the concentration of the second material comprises:  implementing, using the logic executed by the processor-based system…”

Claim 26 is objected to because of the following informalities, and should be:
“…the optical sensor comprises a light emitting diode (LED) optical sensor configuration…”

Claim 27 is objected to because of the following informalities, and should be:
“…an electromagnetic sensor unit including an induction sensor and a sample cavity and configured to measure an electromagnetic aspect of the solution associated with the first material and a second material of the one or more materials, wherein the induction sensor is disposed in proximity to the sample cavity…”

Appropriate correction is required.



Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852